DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 6 August 2021.  Therein, Applicant amended claims 1-4 and 6-19.  No claims were added or cancelled.  The submitted claims have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's amendments and related arguments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered are partially persuasive and partially not persuasive.  The amendment to claim 2 no longer makes it indefinite. The rejection has been withdrawn.  The amendment to claims 4 and 14 fail cure the interpretation issues outlined in the first Office action.    The rejection of claims 4 and 14 are maintained.  
It is further noted that Examiner did not denote claims 2, 4 and 14 as containing allowable subject matter.    The lack of additional rejection outside the 35 U.S.C 112 rejection did not imply allowable subject matter; rather, any attempt at searching and applying prior art to these rejected claims would have been based on potentially highly inaccurate interpretations.   No prior art was applied because the claims were too indefinite to examine in an efficient manner.  
Applicant's amendments and related arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.  

The examiner interprets the claimed “motor dischargeable torque” as equivalent to the “specified trailer torque” of the prior art.  Based on this equivalency, as Healy discloses “In some embodiments, the control system 150 may compute a total estimated torque and computationally estimate a torque applied by the powered vehicle 165 (e.g., which may include estimating throttle and/or braking). In some embodiments, based on the total estimated torque and the computationally estimated torque of the powered vehicle, a specified trailer torque may be computed and applied to the one or more trailer axles 120…” (emphasis added) (see para. 0078).  Healy’s control system 150 is part of the second vehicle and implicitly calculates the equivalent to motor dischargeable torque (specified trailer torque).  The values from which the specified trailer torque is based are calculated within the second vehicle (predicted torque and total estimated torque).  If the second vehicle calculates the values needed, it would be an insignificant leap of logic to assume that the main value sought is also calculated on the second vehicle.   The rejection is maintained.     

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
For claim 4 and 14, the limitation is confusing and fails to clearly define how the motor torque is further defined.  It cannot be determined (without additional punctuation and/or rephrasing of the limitation) what should be excluded (because of the “except” term) when interpreted in light of the “considering” term.  It is not clear what is “considered” and what is not “considered” in the context of the motor torque.  
Specifically, it cannot be determined if the claim should be interpreted as the term “except” modifies the phrase “a minimum engine torque value considering efficiency of an engine of the first vehicle” or modifies “a minimum engine torque value” so that “efficiency of an engine of the first vehicle” is “based on the drive request torque”.  Further, “as the motor allowable torque” should be interpreted as modifying “a remaining torque value”? 
There are multiple additional ways to interpret the language of this claim.  It is highly encouraged that it is amended to remove the word “except” and include additional punctuation that aids in interpreting elements and their grammatical relationships to other claimed elements.  Clarification is required.     
Moreover, the additional new element of “drive request torque” adds to this confusion.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is a new element being introduced or attempting to refer back to an existing element.  
These above rejections for claims 4 and 14 will be the only rejections in this Office action until a clear interpretation exists.  Once the claims can be interpreted with high confidence, prior art may be applied.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wojtkowicz, et al. (U.S. Patent No. 8,700,284) in view of Healy, et al. (U.S. Patent Publication No. 2018/0086227).  
For claim 1, Wojtkowicz discloses a method of towing an ecofriendly vehicle, wherein a first vehicle as a towing vehicle tows a second vehicle as a towed vehicle which is an ecofriendly vehicle and capable of communicating with the first vehicle (see Figs. 1 and 2).  Wojtkowicz does not explicitly disclose the remaining limitations.  A teaching from Healy discloses the method comprising: determining, by the first vehicle, whether or not an accelerator pedal amount exceeds a threshold amount value (see para. 0070, estimated or predicted torque is equivalent to a threshold); calculating, by the first vehicle, driver request torque based on the accelerator pedal amount (see para. 0078, 0070); calculating, by the first vehicle, motor allowable torque based on the driver request torque (see para. 0078, 0070); receiving, by the second vehicle, the motor allowable torque (see para. 0072), calculating, by the second vehicle, motor dischargeable torque based on the motor allowable torque (see para. 0078, motor dischargeable torque equivalent to specified trailer torque; “the control system 150 may compute a total estimated torque and … a specified trailer torque may be computed”); and performing, by the second vehicle, motor torque output based on the motor dischargeable torque (see paras. 0070-0072).  It would have been obvious to one of ordinary skill in the art to modify Wojtkowicz to include the teaching of Healy based on the motivation for supplementing motive forces delivered through a primary drivetrain and fuel-fed engine with supplemental torque delivered at one or more electrically-powered drive axles, improvements in overall fuel efficiency and performance may be delivered.
Claim 2 is rejected based on the reasoning and citations noted above for claim 1.  Regarding the last limitation, Healy does not explicitly disclose determining exceeding a threshold.  However, Healy discloses that “[A]n array of possible options for amperage discharge and charge values are calculated. These possibilities are converted to kW power as potential battery power discharge and charge 
With reference to claim 3, Healy does not explicitly disclose the claimed limitation.  However, it is obvious to one of ordinary skill in the art that motor torque values stay within the constraints for which it was designed and to not discharge power greater than it is capable of supplying.  It would have been obvious to one of ordinary skill in the art to limit the discharge values based on the motivation to intelligently control regeneration and reuse of captured energy in a through-the-road (TTR) hybrid configuration.  
Referring to claim 5, Healy further discloses calculating, by the first vehicle, engine final output torque based on the motor dischargeable torque received from the second vehicle (see para. 0069).
With regards to claim 6, Healy further teaches wherein calculating the engine final output torque comprises setting the engine final output torque to a difference value between the driver request torque and the motor dischargeable torque (see paras. 0070-0071).  
Regarding claim 7, Healy further discloses wherein performing the motor torque output comprises: calculating, by a controller of the second vehicle, current for driving a motor of the second vehicle based on the motor dischargeable torque (see paras. 0070-0071, power includes a current value); and operating the motor of the second vehicle to output torque based on the calculated current control (see paras. 0070-0072, one of ordinary skill in the art knows that power is directly related to current).  
For claim 8, Wojtkowicz further discloses wherein calculating the motor dischargeable torque comprises calculating the motor dischargeable torque so that a distance between the first vehicle and the second vehicle remains constant (see col. 4:4-40).  

For claim 10, Healy further discloses computer readable recording medium having a program recorded therein to implement the method according to claim 1 (see at least Fig. 2A and related text).
	Claim 11 is rejected based on the reasoning and citations noted above for claim 1. 
	With reference to claim 12, Healy further discloses wherein the second vehicle comprises an energy storage system, and is configured to determine discharge limit power of the energy storage system, when the accelerator pedal amount of the first vehicle exceeds the threshold value (see paras. 0070-0072, 0078). 
	Claim 13 is rejected based on the reasoning and citations noted above for claim 3.
	Claim 15 is rejected based on the reasoning and citations noted above for claim 5.
	Claim 16 is rejected based on the reasoning and citations noted above for claim 6.
	Claim 17 is rejected based on the reasoning and citations noted above for claim 7.
	Claim 18 is rejected based on the reasoning and citations noted above for claim 8.
	Claim 19 is rejected based on the reasoning and citations noted above for claim 9.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663